                                                                                1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                  MICHAEL J. KUMP (SBN 100983)
                                                                                2   mkump@kwikalaw.com
                                                                                  JONATHAN STEINSAPIR (SBN 226281)
                                                                                3  jsteinsapir@kwikalaw.com
                                                                                  NICHOLAS C. SOLTMAN (SBN 277418)
                                                                                4  nsoltman@kwikalaw.com
                                                                                  808 Wilshire Boulevard, 3rd Floor
                                                                                5 Santa Monica, California 90401
                                                                                  Telephone: 310.566.9800
                                                                                6 Facsimile: 310.566.9850
                                                                                7 Attorneys for Kimsaprincess, Inc., and
                                                                                  Kim Kardashian West
                                                                                8
      LLP




                                                                                9                       UNITED STATES DISTRICT COURT
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                               11
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 KIMSAPRINCESS INC., a California          Case No. 2:19-cv-10415-CBM (AFMx)
                                                                                  corporation, and KIMBERLY
                                                                               13 KARDASHIAN WEST, an individual,
                                                                                                                            STIPULATED JUDGMENT AND
                                                                               14              Plaintiffs,                  PERMANENT INJUNCTION
                                                                               15        vs.                                               JS-6
                                                                               16 CHARLES RUNELS, an individual,
                                                                                  CELLULAR MEDICINE
                                                                               17 ASSOCIATION, aka AMERICAN
                                                                                  COSMETIC CELLULAR MEDICINE
                                                                               18 ASSOCIATION, a Nevada corporation,
                                                                                  ADVANCED DERMATOLOGY &
                                                                               19 COSMETIC LASER CARE, A
                                                                                  MEDICAL CORPORATION, a
                                                                               20 California corporation, and
                                                                                  1 through 100, inclusive,
                                                                               21
                                                                                               Defendants.
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                      [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
                                                                                1         Whereas Plaintiffs Kimberly Kardashian West and Kimsaprincess Inc.
                                                                                2 (“Plaintiffs” or “Ms. Kardashian”) and Defendants Charles Runels and Cellular
                                                                                3 Medicine Association (“the Runels Defendants” or “Runels”), by and through their
                                                                                4 counsel of record, and specifically without any admission of liability on the part of
                                                                                5 any of the parties, have stipulated to settle this matter through the entry of a
                                                                                6 judgment and permanent injunction, and good cause appearing therefor, IT IS
                                                                                7 HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
                                                                                8         A.    The Court has jurisdiction over the subject matter in this dispute and
      LLP




                                                                                9 the parties herein. Venue is proper in this Judicial District. The Court finds that there
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 is a factual and legal basis for entry of this Judgment and Permanent Injunction and
                                                                               11 for the enforceability of this Judgment and Permanent Injunction as set forth herein.
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12         B.    Kimberly Kardashian West is a world-famous media and entertainment
                                                                               13 personality. Ms. Kardashian has spent considerable time, energy and resources
                                                                               14 developing her career. Ms. Kardashian is also the owner of the still photograph,
                                                                               15 VAMPIRE FACIAL SELFIE, which has been registered with the United States
                                                                               16 Copyright Office (Reg. No. VA0002177635) (“the Photograph”).
                                                                               17         C.    Kimsaprincess Inc. administers certain personal services of Ms.
                                                                               18 Kardashian in the entertainment industry and is the owner of numerous trademarks
                                                                               19 associated with Ms. Kardashian’s services, name, and likeness, including but not
                                                                               20 limited to the mark, KIM KARDASHIAN, (“the Mark”), which is registered on the
                                                                               21 principal register under USPTO Reg. No. 4516079. That mark is valid, subsisting,
                                                                               22 and enforceable.
                                                                               23         D.    Runels is a physician in Alabama. He owns registered trademarks in,
                                                                               24 among other cosmetic procedures, the VAMPIRE FACIAL procedure. He is also
                                                                               25 the President, Secretary, Treasurer, and Director of the Cellular Medicine
                                                                               26 Association, also known as the “American Cosmetic Cellular Medicine
                                                                               27 Association.”
                                                                               28
                                                                                                                               1
                                                                                                       [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
                                                                                1         E.    In 2012, Ms. Kardashian received a VAMPIRE FACIAL procedure
                                                                                2 from a doctor in Miami, Florida. She memorialized the procedure in the Photograph,
                                                                                3 and the Runels Defendants used the Photograph and the Mark in connection with
                                                                                4 their business.
                                                                                5         F.    The Runels Defendants used the Photograph without the express
                                                                                6 consent of Ms. Kardashian. In addition, the Runels Defendants used the Mark to
                                                                                7 promote their individual goods or services without the express consent of Ms.
                                                                                8 Kardashian.
      LLP




                                                                                9         Accordingly, for good cause shown, the Court enters Judgment on the
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Complaint in favor of Plaintiffs and against the Runels Defendants as follows:
                                                                               11         1.    Permanent Injunction. Runels, the Cellular Medicine Association, the
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 American Cosmetic Medical Cellular Association, and their respective agents,
                                                                               13 managers, employees, and attorneys, and all persons acting in concert or
                                                                               14 participation with him or them, are hereby enjoined and restrained from engaging in,
                                                                               15 committing, or performing, directly or indirectly, any and all of the following acts,
                                                                               16 in perpetuity, without the express written consent of Plaintiffs:
                                                                               17               a.     publicly exhibiting or using the Photograph in any way;
                                                                               18               b.     using in any way the Mark in connection with the advertisement,
                                                                               19 promotion, or sale of goods or services, including, without limitation, online,
                                                                               20 through social media and in an internet domain name;
                                                                               21               c.     using Ms. Kardashian’s name, image or likeness in connection
                                                                               22 with any goods or services sold or offered for sale by the Runels Defendants;
                                                                               23               d.     holding themselves out as having the consent of Plaintiffs to use
                                                                               24 the Mark or Ms. Kardashian’s name, image or likeness, or otherwise being
                                                                               25 sponsored or endorsed by Plaintiffs;
                                                                               26               e.     aiding, abetting, assisting, inducing, or participating with others
                                                                               27 in the acts prohibited and enjoined herein.
                                                                               28         2.    Nothing herein shall prevent the Runels Defendants from truthfully
                                                                                                                                2
                                                                                                            JUDGMENT AND PERMANENT INJUNCTION
                                                                                1 describing their involvement in the development of the VAMPIRE FACIAL
                                                                                2 procedure.
                                                                                3            3.          The parties’ respective attorney’s fees and costs incurred in connection
                                                                                4 with this action shall be borne as per the agreement of the individual parties in their
                                                                                5 Settlement Agreement.
                                                                                6            4.          This Court shall retain jurisdiction over this action and the parties for
                                                                                7 the purpose of enforcement of this Permanent Injunction and the confidential
                                                                                8 Settlement Agreement entered into between the parties. Therefore, Plaintiffs may
      LLP




                                                                                9 apply to this Court in the future for such further orders and directions as may be
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 necessary or appropriate to resolve any issues out of a claim of violation of or
                                                                               11 noncompliance.
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12            5.          In the event that either party violates the terms of the Injunction and
                                                                               13 fails to cure the violation pursuant to the cure and notice provisions in the
                                                                               14 Settlement Agreement, the party alleging the breach shall have the right to seek
                                                                               15 relief from this Court.
                                                                               16            6.          The Parties hereby stipulate to the entry of this Judgment and
                                                                               17 Injunction.
                                                                               18
                                                                               19 DATED: March 3, 2020
                                                                               20
                                                                               21
                                                                                                                                       Honorable Consuelo B. Marshall
                                                                               22
                                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                               23
                                                                               24   10669-00043/681222

                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                        3
                                                                                                                     JUDGMENT AND PERMANENT INJUNCTION
